DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/31/2020.

Drawings
Figures 8, 9A and 9B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by AAPA (Applicant Admitted Prior Art, figs. 8-9).
Regarding claim 1, AAPA discloses a semiconductor device [e.g. fig. 8] having an input terminal [e.g. 101], an output terminal [e.g. 102] and an earth terminal [e.g. ground], the semiconductor device comprising: a power semiconductor element [e.g. 104] having a gate terminal, the power semiconductor element being connected between the output terminal and the earth terminal; a gate resistor [e.g. 105] connected between the input terminal through which a control signal [e.g. the signal at 101/the output signal of 140] is input and the gate terminal of the power semiconductor element, the control signal input through the input terminal being applied through the gate resistor as a gate voltage to the gate terminal to turn on or off the power semiconductor element; a threshold setting unit [e.g. 106a, 106b, 106c] connected between the gate terminal of the power semiconductor element and the input terminal, being not connected to the output terminal, and including a feed circuit [e.g. 106a/106b] and an interrupt signal 
Regarding claim 7, AAPA discloses the semiconductor device according to claim 1, wherein the breaker circuit is an n-channel metal-oxide-semiconductor field-effect transistor (MOSFET) [e.g. 107] having a drain terminal connected to the gate terminal of the power semiconductor element, a source terminal connected to the earth terminal, and a gate terminal connected to an output of the threshold setting unit.

Regarding claim 8, AAPA discloses the semiconductor device according to claim 1, wherein the power semiconductor element is an insulated gate bipolar transistor [e.g. 104] or a vertical metal-oxide-semiconductor field-effect transistor (MOSFET).

Regarding claim 2, AAPA discloses a semiconductor device [e.g. fig. 8], having an input terminal [e.g. 101], an output terminal [e.g. 102] and an earth terminal [e.g. ground], the semiconductor device comprising: a power semiconductor element [e.g. 104] having a gate terminal, the power semiconductor element being connected between the output terminal and the earth terminal; a gate resistor [e.g. 105] connected between the input terminal through which a control signal [e.g. the signal at 101/the output signal of 140] is input and the gate terminal of the power semiconductor element, the control signal input through the input terminal being applied through the gate resistor as a gate voltage to the gate terminal to turn on or off the power semiconductor element; a threshold setting unit [e.g. 106a, 106b, 106c] including a feed circuit [e.g. 106a/106b] and an interrupt signal generating unit [e.g. 106c/106b] having a supply terminal, the interrupt signal generating unit being configured to use a voltage generated from the control signal input through the input terminal as an operation power supply [e.g. Vs], and to output an interrupt signal upon detecting that a voltage of the control signal is lower than a predetermined voltage [see at least paragraphs 0010-0013, figs. 8-9]; and a breaker circuit [e.g. 107] connected between the gate terminal of the power semiconductor element and the earth terminal, and being configured to be turned on upon receiving the interrupt signal to thereby turn off the power semiconductor element, wherein the feed circuit is connected to the gate terminal and the supply terminal, to supply an electric charge stored in gate capacitance of the power semiconductor element to the interrupt signal generating unit, responsive to a sudden drop of the voltage of the control signal, and the threshold setting unit includes a resistor [e.g. 106a] 
Regarding claim 6, AAPA discloses the semiconductor device according to claim 2, wherein the threshold setting unit further includes a capacitor [e.g. 106b] connected to the earth terminal and a connection between the resistor and the interrupt signal generating unit.
Regarding claim 18, AAPA discloses a semiconductor device [e.g. fig. 8] having an input terminal [e.g. 101], an output terminal [e.g. 102] and an earth terminal [the ground], the semiconductor device comprising: a power semiconductor element [e.g. 104] having a gate terminal, the power semiconductor element being connected between the output terminal and the earth terminal; a gate resistor [e.g. 105] connected between the input terminal through which a control signal is input and the gate terminal of the power semiconductor element, the control signal input through the input terminal being applied through the gate resistor as a gate voltage to the gate terminal to turn on or off the power semiconductor element; a threshold setting unit [e.g. 106a, 106b, 106c] connected between the gate terminal of the power semiconductor element and the input terminal, and including an interrupt signal generating unit [e.g. 106c/106b] having a supply terminal that is not connected to the output terminal, and a feed circuit [e.g. 106a/106b], the interrupt signal generating unit being configured to use a voltage generated from the control signal input through the input terminal as an operation power supply, and to output an interrupt signal upon detecting that a voltage of the control signal is lower than a predetermined voltage; and a breaker circuit [e.g. 107] connected between the gate terminal of the power semiconductor .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art, figs. 8-9) in view of Miyazawa (US 2018/0017033).
Regarding claim 3, AAPA discloses the semiconductor device according to claim 2, except wherein the interrupt signal generating unit includes a voltage dividing circuit for dividing a voltage of the voltage signal, and an inverter that uses the voltage signal as a power supply and outputs a high potential when a voltage obtained by the dividing of the voltage dividing circuit is lower than a threshold of the inverter, and a low potential when the obtained voltage is higher than or equal to the threshold of the inverter. However, Miyazawa discloses interrupt signal generating unit includes a voltage dividing circuit [e.g. 310, 320 fig. 4] for dividing a voltage of the voltage signal, and an inverter [e.g. 330/340] that uses the voltage signal as a power supply and outputs a high potential when a voltage obtained by the dividing of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by AAPA in accordance with the teaching of Miyazawa regarding a detection section in order to provide an exemplary configuration of an interrupt signal generation circuit [para. 0073].
	
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The amendments filed 07/27/2021 has been addressed in the above sections. 
Applicant’s arguments with respect to claim(s) 1-8 and 17-18 have been considered but are moot because the new ground of rejection rely on a new reference, AAPA, which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842